                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


THANG CUNG, INDIVIDUALLY AND
ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED;

                Plaintiff,                                 No. SA-19-CV-00637-JKP

v.

H.E.B., INC., H-E-B, LP, TOKYO
GARDENS CATERING, L.L.C., THANG
MAWI,

                Defendants.

                              ORDER AND FINAL JUDGMENT

       This matter came before the Court for conference upon Plaintiff Thang Cung and

Defendants H.E.B., Inc.; H-E-B, LP; Tokyo Gardens Catering, L.L.C.; and Thang Mawi’s (the

“Parties”) Joint Motion for Dismissal of Case with Prejudice. ECF No. 24. Merideth Q.

McEntire appeared on behalf of Plaintiff Thang Cung, Lawrence D. Smith appeared on behalf of

the H-E-B Defendants, David Adam Fettner appeared on behalf of Defendant Tokyo Gardens

Catering, and Thang Mawi appeared pro se.

       The Parties represent they have resolved all issues and entered into a settlement

agreement. Thang Mawi confirmed he was represented by counsel in negotiating settlement. Mr.

Mawi further confirmed that he believes the settlement is in his best interest.

       Accordingly, it is ORDERED, ADJUDGED, and DECREED:

       1. The Court GRANTS the Parties’ Joint Motion for Dismissal of Case with Prejudice

(ECF No. 24).

       2. This action is DISMISSED in its entirety, with prejudice to its refiling.
3. Each party shall bear its own costs and expenses.

4. All other pending motions are DENIED as MOOT.

5. The Clerk SHALL CLOSE this case.

It is so ORDERED.

SIGNED this 3rd day of December 2019.



                              JASON PULLIAM
                              UNITED STATES DISTRICT JUDGE




                                        2
